Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wn x
Andy King,
Plaintiff,
-against-
20-CV-8283 (PAC)
The City of New York, and
the New York City Council,
OPINION & ORDER
Defendants.
“wn x

 

 

Plaintiff Andy King moves to vacate this Court’s prior default judgment which was
entered in favor of Defendants, the City of New York and the New York City Council, pursuant
to Rule 60(b) of the Federal Rules of Civil Procedure. For the reasons set forth below, the
motion is GRANTED.

BACKGROUND

King, an African American male, is a former New York City councilman who
represented District 12 in the Bronx between 2012 and 2020, (Compl. J 1, ECF 9.) On February
14, 2020, King was charged by the New York City Council’s Committee on Standards and
Ethics with a number of ethics violations. (id. at ¢ 6.) Following a formal hearing in September
2020, those charges were sustained, and on October 5, 2020, the Council by a 48-2 vote formally
removed King from elected office. Ud. at ¥ 7.)

Shortly thereafter, King brought this lawsuit against the City of New York and New York
City Council (collectively, “Defendants”) in federal court. King’s lawsuit alleges that the

Council’s decision to remove him was motivated by racial animus, in violation of federal law
Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 2 of 6

(Compl. {J 13-15), and that the Council’s decision was arbitrary and capricious, in violation of
New York state law.! (Id. at {J 16-28.) The Complaint, which was left unsigned by counsel,
lists Joey Jackson and Pamela D. Hayes as counsel of record for King.

On November 12, 2020, the Defendants moved to dismiss the Complaint. (ECF 13.)
King, however, did not respond to the motion. On December 7, the Court ordered King to show
cause by December 17 why the Defendants’ motion should not be granted as unopposed. (Order,
ECF 16.) King did not respond to the Court’s Order to show cause. As a result, on January 5,
2021, the Court granted the Defendants’ motion to dismiss and the Clerk of Court entered a
default judgment in favor of the Defendants. (Clerk’s Judgment, ECF 19.)

On January 14, 2021, following dismissal of the present action, the Defendants moved for
attorney’s fees. (ECF 20.) After nearly three months of inactivity, this motion caught the
attention of the Plaintiff and his counsel. Plaintiff's counsel, Mr. Jackson and Ms. Hayes,
promptly filed letters with the Court explaining the reasons for their inactivity, and requested a
status conference to further elaborate on their positions, (ECF 24, 25.) The Court granted that
request and convened a status conference with the parties on February 17.

During that conference, the Court granted the Plaintiff leave to file a Rule 60(b) motion
to reopen this case. (Min. Entry dated Feb. 17, 2021.) Because of that decision, the Court held
the Defendants’ motion for attorney’s fees in abeyance until the Rule 60(b) motion was resolved.
On March 5, King moved to set aside the default judgment and to reopen this case under Rule
60(b) of the Federal Rules of Civil Procedure. For the following reasons, the Rule 60(b) motion

is granted and the Defendants’ motion for attorney’s fees is denied (without prejudice) as moot.

 

' The Complaint also pleads a third cause of action for a preliminary injunction reinstating King to his elected office.
(Compl. {] 29-33.) To date, however, King has not separately moved the Court for a preliminary injunction.

 
Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 3 of 6

LEGAL STANDARD

“Although a motion to vacate a default judgment is addressed to the sound discretion of
the district court, the Second Circuit has expressed a strong preference for resolving disputes on
the merits.” Mayes v. 490 Habitat, Inc., No. 18-CV-1427 (SIF), 2020 WL 587112, at *3
(E.D.N.Y. Feb. 6, 2020) (cleaned up). Thus, in giving content to that formulation, Rule 60(b)(1)
of the Federal Rules of Civil Procedure permits the Court to grant relief from a final default
judgment on the grounds of “mistake, inadvertence, surprise, or excusable neglect.” FED R. Crv.
P. 60(b)(1).

To determine whether Rule 60(b)(1) relief is warranted, the Second Circuit has identified
“four non-exclusive equitable factors that determine what sorts of neglect will be considered
“excusable.’” William v. City of New York, 727 F. App'x 30, 31 (2d Cir, 2018) (citing Pioneer
Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). Those four factors
are: “(1) the danger of prejudice to the non-moving party; (2) the length of the delay and its
potential impact on judicial proceedings; (3) the reason for the delay, including whether it was
within the reasonable control of the movant; and (4) whether the movant acted in good faith.”?
See William, F. App'x at 31. Of these four considerations, the Second Circuit has stated that the
preeminent factor under the Rule 60(b)(1) inquiry is “the reason for the delay.” Nastasi &
Assocs., Inc. v. Bloomberg, L.P., No. 18-CV-12361 (JMF), 2020 WL 2555281, at *2 (S.D.N.Y.

May 20, 2020) (citing In re Enron Corp., 419 F.3d 115, 122-23 (2d Cir. 2005).

 

? The Second Circuit has said that district courts “must fully consider” these four factors in deciding whether to
grant Rule 60(b)(1) relief. See William, 727 F. App’x at 31.
Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 4 of 6

ANALYSIS

Having carefully considered the Rule 60(b)(1) factors, the Court grants King’s motion to
reopen this case.? First, on the prejudice inquiry, the Court finds that the danger of prejudice to
King would be high if no relief is afforded under Rule 60(b)(1). “The law is well established
that a default judgment is deemed as conclusive an adjudication of the merits of an action as a
contested judgment.” Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 160 (2d Cir.
2005). Here, a default judgment has been entered against the Plaintiff, which means that he is
effectively barred from suing on the same cause of action in federal court under principles of res
judicata. See id.; see also 1OA Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,
Federal Practice & Procedure: Civil § 2684 (4th ed. 2020) (“When a judgment by default is
entered, it generally is treated as a conclusive and final adjudication of the issues necessary to
justify the relief awarded and is given the same effect as between the parties as a judgment
rendered after a trial on the merits.”). The Court finds this consequence to be unduly prejudicial,
especially given the fact that it was King’s attorneys who caused the delay in this case, not King.
See supra 5, Accordingly, the prejudice factor weighs in favor of reopening the case. See New
York v. Green, 420 F.3d 99, 104 (2d Cir. 2005).

Second, the Court also finds the “length of the delay and its potential impact on judicial
proceedings” factor to weigh in favor of granting Rule 60(b)(1) relief. Although King’s delay
has unnecessarily prolonged this litigation by several months, that delay is not significant, and
the case is still less than a year old. Moreover, were the case to be reopened, King would have to

answer the Defendants’ outstanding motion to dismiss, which has already been fully briefed.

 

3 King has met the timeliness requirement for a Rule 60(b) motion because his motion was filed within a reasonable
time “no more than a year after the entry of the judgment.” Fep R. Crv. P. 60(c)(1).

 
Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 5 of 6

Accordingly, because the delay is insignificant and because the potential disruption to the
judicial proceedings is minimal, the Court is further persuaded to reopen the case under Rule
60(b)(1).

Third, the record does not reveal that the Plaintiff or his counsel acted in bad faith during
the course of this litigation. Negligent, perhaps, but not bad faith. Therefore, the good faith
factor also weighs in support of reinstating the case.

Finally, the Court arrives at the preeminent factor under the Rule 60(b)(1) analysis: the
reason for the delay, In re Enron Corp., 419 F.3d at 122~23. In support of her motion to reopen
the case, Ms. Hayes presents three reasons for her failure to meet court deadlines in this matter:
(1) her inability to access her law office due to the COVID-19 pandemic; (2) the fact that she had
to move her law office to a new space in mid-December 2020; and (3) her work on parallel
litigation involving the Plaintiff as well as purported miscommunication with Mr. Jackson about
who would be principally responsible for the case before this Court. (Hayes Br. at 1-3, ECF
29.) The Defendants contend that none of these reasons presents a justifiable reason for the
delay in this case. The Court agrees with the Defendants.

As a general matter, the Court acknowledges the fact that the COVID-19 pandemic has
disrupted nearly every facet of normal life and presented unique challenges to the practice of
law. But still, neither Ms. Hayes nor Mr. Jackson can blame the pandemic for their repeated
failures to discharge the most basic elements of lawyers’ ethical duties—the duty to stay abreast

of filing deadlines and to monitor substantive developments in their case. See N.Y. R. Prof.

 

4 In her moving papers, Ms. Hayes also emphasizes the importance of the underlying legal issues in this case.
(Hayes Br. at 4-6.) But these arguments do not lend themselves favorably to a Rule 60(b)(1) analysis, which asks
the narrow question whether the movant has shown “excusable neglect” that justifies reopening a final judgment.
See Mayes, 2020 WL 587112, at *3.

 
Case 1:20-cv-08283-PAC Document 32 Filed 04/06/21 Page 6 of 6

Conduct R. 1.1(a). Furthermore, the Court is not persuaded by Ms. Hayes’ personal reasons for
the delay: moving law offices and working on other matters. These are the struggles of
everyday life, not compelling reasons under a Rule 60(b)(1) analysis. Therefore, the Court finds
that the reason for delay factor counsels against granting Rule 60(b)(1) relief.

However, in considering the four factors together, the Court concludes it is appropriate to
reopen this case under Rule 60(b)(1). As discussed before, three of the four factors under Rule
60(b){1): the prejudice to the Plaintiff, the delay and potential impact on judicial proceedings,
and the good faith considerations all weigh in favor of granting King relief from the default
judgment. And while King does not provide a compelling reason for the delay, the
countervailing considerations under Rule 60(b)(1) outweigh that lone factor. Accordingly, the
motion for Rule 60(b)(1) relief is granted.

CONCLUSION

The motion to set aside the default judgment is GRANTED. Because the Court grants
the Plaintiffs motion to reopen the case, Defendants’ motion for attorney’s fees is DENIED
without prejudice as moot. Defendants may refile their motion for attorney’s fees upon the
conclusion of this litigation. Plaintiffs counsel are admonished to stay abreast of this case and
to diligently meet all Court mandated deadlines, rules, and directives from here on out. The
Court will convene a telephonic conference on April 12, 2021 at 2:00 PM to discuss next steps.

The dial-in number for the conference is 888-363-4749 and the access code is 8539662.

Dated: New York, New York SO ORDERED

April 6, 2021 ))
(Ci [Arete

PAUL A. CROTTY —
United States District Judge
